Title: Thomas Boylston Adams to Abigail Adams, 9 December 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Philadelphia 9th: Decr: 1793—
I believe you are indebted to me for a letter or two, but as your late loss has been my gain, it is more incumbent on me to attempt to compensate in some measure by my communications the absence of my Father.
You have doubtless provided yourself with a comfortable supply of Winters Stores for a severe campaign, as there is reason to anticipate a long one— The Winter has but just commenced with us, but we hope its continuance will not be short, for much of our security against a return of the late disorder is thought to depend on this Season. Congress have commenced their Career with the interesting transactions of the Executive department during their recess— The budget was opened last week and has already occupied three or four days in the mere reading. They are to be published shortly, when you will have an opportunity to gratify your curiosity, which I can easily immagine is excited on the occasion. Altho’ the making public the heretofore private negociations of the Executive may wear the appearance of novelty, & excite alarm in those who are acquainted with former usage, as establishing a dangerous precedent, yet I trust the fairness, candor and liberality of our Government will be no more liable to imputations unfavorable for its reputation, than its character for firmness and decission can be impeached by Foreigners.
There seems to be a wish in the Executive that the letters which have passed between him & Foreign Ministers should meet the public eye at this time, and I believe it a very happy circumstance that the conduct of the Minister of France has called them forth. There are many people who think we shall be under the necessity of arming our Merchantmen, so as to protect our trade & make reprisal whenever it appears that our Vessels have been unjustly captured or detained. The Merchants complain of the defenceless state of our Commerce, of the imposibility of trading to advantage, or with so much Safety as if we were actually engaged in War. Congress will probably take these things into consideration in the course of the present Session, & I hope place us in a mo[re] respectable situation as to the means of defence in case of an actual rupture, than at present we are—
My Examination for the Bar is passed, and the Oath of Office administered to me— I am at liberty therefore to undertake the cause of the oppressed, & attempt to render justice to him that is wronged— I anticipate very little of this kind of business this winter—if it comes it will be more acceptable.
My Father was well when I saw him last; he had recd: no letter from you since his arrival & would have been anxious if my Brother JQA had not quieted his apprehensions by a few lines— Believe me your son
Thomas B Adams
